Morrill, C. J.
We do not conceive it necessary to decide all the points raised by the pleadings in this case. It was a suit upon an account. The cause was submitted to the court, and jury waived. The plaintiff introduced but one witness to prove the facts in his case, who, on cross-examination, stated that he, as “ agent of the defendant, paid off the account of plaintiff, set out in their petition, to said Holloman, the agent and attorney of plaintiff, in Confederate money.”
There is nothing going to show that the plaintiff made any objection to the currency received. The case of Ritchie v. *398Sweet, just decided, is decisive of this case. As a jury has been waived, judgment is reversed and reformed by permitting the defendant to go hence, etc., and receive costs in both courts.
Beversed and reformed.